Citation Nr: 0526597	
Decision Date: 09/29/05    Archive Date: 10/17/05

DOCKET NO.  98-15 897A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an upper respiratory 
disorder to include chronic sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.L. Pine, Counsel


INTRODUCTION

The veteran had active service from January 1979 to October 
1982.

This appeal is from a rating decision of the Department of 
Veterans Affairs (VA) New York, New York, Regional Office 
(RO).

The veteran withdrew his appeal from denial of service 
connection for headaches at a hearing before the undersigned 
in May 2005.  38 C.F.R. § 20.204(a), (b)(1) (2004).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran's representative requested the development 
ordered in this remand at a May 2005 hearing before the 
undersigned.  The veteran testified that he had some sort of 
procedure for sinusitis at Tripler Army Hospital (now Medical 
Center) while he was stationed in Hawaii from 1980 to 1982, 
but he could not remember when. Through his representative, 
he asserted that his memory is impaired by mental illness.  
He asserted that VA could assist him to obtain the Tripler 
AMC records of his sinus procedure by obtaining his service 
personnel records to confirm when he was stationed in Hawaii 
and then requesting records from any such period that has not 
been the object of the prior requests.

This request for assistance in prosecuting the claim presents 
a conflict between the utility of avoiding "fishing 
expeditions," Gobber v. Derwinski¸2 Vet. App. 471, 472 
(1992), and the unique or special place of service records in 
VA's duty to assist veteran's to obtain evidence in support 
of disability compensation claims.  38 U.S.C.A. 
§ 5103A(a)(3), (c)(1) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2004).  In this case, the veteran has previously 
reported the Tripler AMC treatment as prior to 1982, and 
searches for medical records from the period 1979 through 
1981 have been negative.  His May 2005 hearing testimony is 
his first report that the alleged procedure may have been in 
1982.

As the record is currently constituted, the success of the 
veteran's claim depends on producing evidence of chronic 
sinus disease in service.  "With chronic disease shown as 
such in service . . . so as to permit a finding of service 
connection, any later manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  * * *.  When the disease identity is established 
. . ., there is no requirement of evidentiary showing of 
continuity."  38 C.F.R. § 3.303(b) (2004).  In light of the 
importance to the veteran's claim of establishing that his 
claimed disability was chronic in service, and in deference 
to the specific request at the hearing, further development 
is ordered.

Accordingly, the case is REMANDED for the following action:

1.  Request January through October 1982 
records from Tripler Army Medical Center 
showing treatment or testing for upper 
respiratory disorder including sinusitis.

?	Alternatively, if it will expedite 
development, obtain the veteran's 
personnel records to find out when 
in 1982 he was stationed in Hawaii, 
and limit the request to that 
period.

Readjudicate the claim.  If it remains 
denied, provide the appellant and his 
representative an appropriate 
supplemental statement of the case and an 
appropriate period to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The purpose of 
this REMAND is to obtain additional information and to afford 
due process.  No inference should be drawn regarding the 
final disposition of the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expedite this claim.  The law requires that all claims 
remanded by the Board of Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to 
be codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


 
 
 
 

